Title: Mathew Carey to James Madison, 6 August 1830
From: Carey, Mathew
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Philada
                                
                                Aug. 6. 1830.
                            
                         
                        By this Mail, I send you three numbers of a series of papers, intended to dispel the delusions under which
                            many of the Citizens of the Southern States, particularly in South Carolina & Georgia, labour, respecting the
                            Tariff. I am flattered by my friends into the belief that I have taken impregnable ground.
                        With them I send some other articles of my writing, the whole of which I request you will accept, as a mark
                            of sincere esteem, on the part of Your obt. Hble. Servt
                        
                        
                            
                                Mathew Carey
                            
                        
                    